[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                                                               FILED
                      ________________________ U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                                                            November 21, 2005
                           No. 05-11185
                                                            THOMAS K. KAHN
                       Non-Argument Calendar                    CLERK
                     ________________________

                       Agency No. A96-112-273

ZHONG JIANG,


                                                                      Petitioner,

                                 versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.


                     ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                      _________________________

                         (November 21, 2005)

Before ANDERSON, BARKETT and HULL, Circuit Judges.

PER CURIAM:
       Zhong Jiang, proceeding with counsel, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order affirming the Immigration Judge’s (“IJ”)

denial of his application for asylum and withholding of removal. Jiang also

petitions for review of the IJ’s denial of relief under the United Nations

Convention on Torture and Other Cruel, Inhuman or Degrading Treatment or

Punishment (“CAT”). After review, we deny Jiang’s petition for review.

                                     I. BACKGROUND

       Jiang, a native and citizen of China, entered the United States using a

counterfeit Singapore passport. Jiang subsequently submitted an application for

asylum, withholding of removal, and CAT relief alleging persecution on account of

his membership in Falun Gong.1 Falun Gong is a movement in the People’s

Republic of China that blends aspects of Taoism, Buddhism, and the meditation

techniques of Qigong (a traditional martial art) with the teachings of Li Hongzhi.




       1
        An alien who arrives in or is present in the United States may apply for asylum. See 8
U.S.C. § 1158(a)(1). The Attorney General has discretion to grant asylum if the alien meets the
INA’s definition of a “refugee.” See 8 U.S.C. § 1158(b)(1). A “refugee” is
       any person who is outside any country of such person’s nationality or, in the case
       of a person having no nationality, is outside any country in which such person last
       habitually resided, and who is unable or unwilling to return to, and is unable or
       unwilling to avail himself or herself of the protection of, that country because of
       persecution or a well-founded fear of persecution on account of race, religion,
       nationality, membership in a particular social group, or political opinion . . . .
8 U.S.C. § 1101(a)(42)(A). “The asylum applicant carries the burden of proving statutory
‘refugee’ status.” D-Muhumed v. United States Att’y Gen., 388 F.3d 814, 818 (11th Cir. 2004).

                                               2
In 1999, the Chinese government banned Falun Gong as a “threat to social and

political stability” and began a nationwide crackdown against the movement.

      The IJ denied Jiang’s claims for asylum, withholding of removal, and relief

under the CAT. Specifically, the IJ concluded that Jiang’s testimony was not

credible because it was “vague, general and for lack of a better term, gossamer.”

The IJ also noted: (1) that Jiang claimed to have joined Falun Gong at about the

same time he acquired a passport to leave China and a visa to go to Malaysia;

(2) Jiang’s recent involvement with Falun Gong and his admission that he did not

consistently practice Falun Gong in the United States; (3) that Jiang, upon arriving

in the United States, did not immediately claim that he feared persecution and

torture based on his Falun Gong membership, “but rather was apparently more than

willing to get back on a plane”; (4) that Jiang’s demeanor “appeared to be greater

than nervousness”; and (5) that Jiang’s testimony appeared to have been “coached”

and “memorized.” Given the above, the IJ stated that he “question[ed] whether or

not [Falun Gong] was practiced [by Jiang] in China.”

      Accordingly, the IJ concluded that Jiang had not met his burden of proof to

establish his eligibility for asylum or withholding of removal because he did not

present specific and credible testimony, or produce any corroborative evidence, to

demonstrate that he had suffered past persecution or had a well-founded fear of



                                          3
persecution on account of Falun Gong.2 The IJ also denied CAT relief because

Jiang failed to establish that it was more likely than not that he would be tortured if

returned to China.

       The BIA summarily affirmed the IJ’s denial of Jiang’s application for

asylum, withholding of removal, and CAT relief. Specifically, the BIA stated that

the IJ’s adverse credibility determination was supported by the evidence given the

“numerous inconsistencies in the evidence,” noting, in particular: (1) the entries on

Jiang’s passport being inconsistent with his testimony; (2) the IJ’s finding that

Jiang’s testimony was “vague, general, and at times unresponsive”; and (3) the lack

of corroborative evidence to support Jiang’s claims.3

       Jiang petitions this Court for review.

                                       II. DISCUSSION

A.     Standard of Review

       Because the BIA summarily affirmed the IJ’s decision, we review the

opinion of the IJ because it is the final determination of the agency. Al Najjar v.


       2
         The IJ seemed to incorrectly determine that membership in Falun Gong may not fit
within the five protected grounds for asylum and withholding of removal. For immigration
purposes, Falun Gong is viewed as an imputed political opinion and a religion. See Zhang v.
Ashcroft, 388 F.3d 713, 720-21 (9th Cir. 2004). The basis for the IJ’s denial, however, was that
Jiang failed to present credible evidence that he suffered past persecution or has a well-founded
fear of future persecution on account of Falun Gong.
       3
        The BIA reversed, however, the IJ’s conclusion that Jiang had filed a frivolous asylum
application.

                                                4
Ashcroft, 257 F.3d 1262, 1284 (11 th Cir. 2001). “We review the IJ’s factual

determinations under the substantial evidence test.” Forgue v. United States Att’y

Gen., 401 F.3d 1282, 1286 (11 th Cir. 2005). Furthermore,

      [u]nder this highly deferential test, we affirm the IJ’s decision if it is
      supported by reasonable, substantial, and probative evidence on the
      record considered as a whole. Thus, we do not engage in a de novo
      review of factual findings by the IJ. Similarly, we cannot find, or
      consider, facts not raised in the administrative forum, nor can we
      reweigh the evidence from scratch.

Id. (quotations, citation, and alterations omitted). This Court has also concluded

that “[a]s with other factual findings, credibility determinations likewise are

reviewed under the substantial evidence test. That is, the trier of fact must

determine credibility, and [we] may not substitute [our] judgment for that of the IJ

with respect to credibility findings.” Id. (quotations, citations, and alterations

omitted).

B.    The IJ’s Adverse Credibility Determination Regarding Jiang

      In this case, the IJ made very specific, cogent findings as to Jiang’s

credibility. Furthermore, the IJ specifically noted and relied upon material

inconsistencies in Jiang’s version of events.

      In Forgue, this Court concluded that

      the IJ must offer specific, cogent reasons for an adverse credibility
      finding. Once an adverse credibility finding is made, the burden is on
      the applicant alien to show that the IJ’s credibility decision was not

                                            5
      supported by specific, cogent reasons or was not based on substantial
      evidence. A credibility determination, like any fact finding, may not
      be overturned unless the record compels it.

Id. at 1287 (citations and quotations omitted).

      The cumulative inconsistencies in Jiang’s version of events and

documentary evidence are such that it was reasonable for the IJ to conclude that

Jiang’s testimony was not credible. See D-Muhumed, 388 F.3d at 819 (“[T]he IJ’s

extremely detailed adverse credibility determination alone may be sufficient to

support the IJ’s denial of [a petitioner’s] petition.”). Furthermore, Jiang has not

carried his burden in rebutting the IJ’s adverse credibility finding.

      Because we cannot substitute our judgment for that of the IJ, and because

the IJ considered all the relevant evidence in the record in making its adverse

credibility determination, we conclude that the IJ’s denial of Jiang’s application for

asylum and withholding of removal is supported by substantial evidence.

Furthermore, this Court has concluded that when a petitioner “has failed to

establish a claim of asylum on the merits, he necessarily fails to establish eligibility

for . . . protection under CAT.” Forgue, 401 F.3d at 1288 n.4.

      PETITION DENIED.




                                            6